DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/933,000
This Office Action is responsive to the amended claims of April 8, 2022.
Previously presented claims 22-35 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/933,000, filed 07/20/2020, as a continuation of 16/083,089, filed 09/07/2018, now U.S. Patent #:  10,858,366.  Application 16/083,089 is a national stage entry of PCT/IB2017/051338, International Filing Date: 03/07/2017, which claims Priority from U.S. Provisional Application 62/305,392, filed 03/08/2016.
The effective filing date is the International Filing Date of March 7, 2017.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ After Final claim amendments and Reply of April 8, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/08/2022.
Terminal Disclaimer
The Terminal Disclaimer filed April 29, 2022, which terminally disclaims parent U.S. 10,858,366 B2, was approved on May 2, 2022.  Therefore, the non-statutory double patent rejection (see paragraphs 11-12 in previous Office Action) is rendered moot.  The parent U.S. ‘366 cannot be a statutory double patent reference.
Conclusion
Claims 22-35 are allowable as written for the rationale stated within paragraphs 14-17 of the Final Office Action of 02/09/2022.
A prior art search was conducted (using Registry, HCaplus, and Casreact databases of STN) for the genus form of the compounds of base claim 22.  This search did not retrieve prior art.  See “SEARCH 6” STN search summary in enclosed search notes.
Furthermore, a review of the “SEARCH 6” STN search results by the instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Moreover, a review for the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625